[English Translation]
 
Debt Remit Agreement
 


 
Party A: GuoJian (HaiNan) High-Tech Dairy Limited Company
Address: Block D, Diamond Plaza, 42 South Shi Long Kun Road, Haikou, Hainan
Legal Representative: Wu Su
Guo                                                                           Position:
Chairman                                           Nationality: China


 
Party B: Rebornne New Zealand Limited Company
Address: Level-24, 120 Albert Street, Auckland, New Zealand
Legal Representative: Dairy
Global                                                                           Position:
Chairman                                           Nationality: New Zealand


 
Party C: Rebornne New Zealand Limited Company
Address: Level-24, 120 Albert Street, Auckland, New Zealand
Legal Representative: Dairy
Global                                                                           Position:
Chairman                                           Nationality: New Zealand


 
Party D: GuoJian (HongKong) Group Holdings Limited
Address:
Legal Representative: Wu Su
Guo                                                                           Position:
Chairman                                           Nationality: China


 
Four Party A, B, C and D faith of equality, voluntariness, honesty and
credibility, the debts and claims process on the Party A and B reached the
following agreement to abide by the four parties.
 
I.  
According to the “Agreement Concerning Taking Baking Hainan Govking’s National
Agency Right of Rebornne Bovine Colostrums” and supplemental agreement that
signed by Party A and B on 26th January 2011, Party B should pay the
compensation of withdrawal of distributor rights of RMB FIVE MILLIONS SIX
HUNDRED AND TWENTY THREE THOUSANDS and FIVE HUNDRED as well as liquidated
damages for late payment to Party A.

 
II.  
Party A, B, C and D have agreed: when Party C and D together with Rebornne
(GuangZhou) Dairy Limited Company signed the “GuoJian (HK) Holdings Limited
Purchased Rebornne (GZ) Dairy Limited Company equity and asset transfer
Agreement” to fully implement, that is, Party D completely owned Party C’s
Rebornne (GZ) Dairy Limited Company all equity and assets, Party Q have to give
up the compensation of distributor right withdraw and late payment fee as the
first article in this Agreement from Party B. Otherwise the original claims from
Party A still valid.

 
 
 

--------------------------------------------------------------------------------

 
 
III.  
This agreement is supplemental agreement of “GuoJian (HK) Holdings Limited Merge
& Acquisition Rebornne (GZ) Dairy Limited Company Equity and Assets Transfer
Agreement”, which has the same force of law as the original agreement.

 
IV.  
This agreement has four original copies, and each party owned an original copy.
Effective date begins on the date four parties signed and sealed.

 
 
Party A: GuoJian (HaiNan) High-Tech Dairy Limited Company
 
Legal Representative: Wu Su Guo
 
(signed)
 
 
Party B: Rebornne New Zealand Limited Company
 
Legal Representative: Dairy Global
 
(signed)
 
 
Party C: Rebornne New Zealand Limited Company
 
Legal Representative: Dairy Global
 
(signed)
 
 
Party D: GuoJian (HongKong) Group Holdings Limited
 
Legal Representative: Wu Su Guo
 
(signed)
 
 
Date: 12th January 2012
 